Name: Council Regulation (EEC) No 2640/80 of 14 October 1980 concerning the beginning of the 1980/81 marketing year in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 80 Official Journal of the European Communities No L 275/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2640/80 of 14 October 1980 concerning the beginning of the 1980/81 marketing year in the sheepmeat and goatmeat sector HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 3 (5 ) of Regulation (EEC) No 1837/80, the 1980/81 marketing year in the sheepmeat and goatmeat sector shall begin on 20 October 1980, the day on which that Regulation is to enter into force. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat -(*), and in particular Article 3 (5 ) thereof, Whereas Regulation (EEC) No 1837/80 is applicable from the application of the Agreements resulting from the negotiating brief given to the Commission by the Council on 20 December 1979 ; whereas such application is envisaged for 20 October 1980 ; whereas that date should also be adopted as the beginning of the 1980/81 marketing year, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 October 1980 . For the Council The President C. NEY (*) Oj No L 183 , 16 . 7. 1980, p . 1 .